People v Santos (2016 NY Slip Op 04669)





People v Santos


2016 NY Slip Op 04669


Decided on June 14, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on June 14, 2016

Friedman, J.P., Sweeny, Webber, Gesmer, JJ.


1443 1886N/09

[*1]The People of the State of New York, Respondent,
vMariolis Santos, Defendant-Appellant.


Richard M. Greenberg, Office of the Appellate Defender, New York (Alejandro B. Fernandez of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Oliver McDonald of counsel), for respondent.

Judgment, Supreme Court, New York County (Patricia M. Nunez, J. at suppression motion; Anthony J. Ferrara, J. at plea; Ellen Coin, J. at sentencing), rendered July 20, 2010, convicting defendant of criminal sale of a controlled substance in the fifth degree, and sentencing him to a term of 1 year, unanimously affirmed.
Defendant had the practical ability to withdraw his plea before sentencing, and his challenges to the validity of his plea do not come within the narrow exception to the preservation requirement (see People v Conceicao, 26 NY3d 375, 381-382 [2015]). We decline to review these unpreserved claims in the interest of justice. As an alternative holding, we find that the plea was knowing, intelligent, and voluntary, including with regard to defendant's awareness of immigration consequences (see People v Pellegrino, 26 NY3d 1063 [2015]; People v Sougou, 26 NY3d 1052 [2015]; People v Brazil, 123 AD3d 466, 467 [1st Dept 2014], lv denied 25 NY3d 1198 [2015]).
We also find that defendant made a valid general waiver of his right to appeal (see People v Sanders, 25 NY3d 337, 340-342 [2015]; People v Lopez, 6 NY3d 248, 257 [2006]), which encompasses his claim that the court should have granted his motion for a suppression hearing (see People v Sears, 57 AD3d 396 [1st Dept 2008], lv denied 12 NY3d 787 [2009]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JUNE 14, 2016
CLERK